DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STUART (WO 2013147948 A2).
Regarding claim 1, STUART discloses 
A radar transceiver (FIG. 9A depicts a radar transceiver), comprising: 
(FIG. 9A depicts “waveform/chirp generator”, element 910) for generating a chirp having an initial frequency and a final frequency (Page 10, lines 1-8, “Waveform generator 910 provides various waveforms, such as pulses of various lengths (e.g., different pulse widths), and FMCW signals, which may be implemented in radar signals 105. For example, long and short pulse waveforms may be generated for long range target detection. As another example, FMCW signals (e.g., linear frequency varying signals also referred to as chirp signals) may be generated for short range target detection. Such FMCW signals may be implemented, for example, as rising, falling, or rising/falling frequency sweeps (e.g., upchirps, downchirps, or up/down chirps). Other types of pulses, FMCW signals, and other waveforms may be used in other embodiments.”); 
a controllable variable gain amplifier (FIG. 9A depicts variable gain amplifier, element 932) having an input connected to an output of the chirp generator (FIG. 9A depicts the output of the chirp generator, 910, connected to the input of amplifier 932); and 
a control unit connected to a control input on the chirp generator and to a control input on the controllable variable gain amplifier (Page 9, lines 21-29, “Block diagram 900 includes a waveform generator 910, amplifiers 930, 932, and 940, a band pass filter 950, a circulator 960, an antenna 970, a band pass filter 980, a limiter 982, and a downconverter 990. Various control signals 915, 917, 933, and 947 may be provided by one or more control units to adjust the operation of various components of radar unit 110. In one embodiment, base station 110, or another device in communication with base station 111 or radar unit 110, may operate as such a control unit (e.g., one or more control signals may be generated by base station 111 and provided to radar unit 110 through wireless signals 109 or appropriate wired communications). In another embodiment, appropriate components of radar unit 110 may operate as such a control unit.”), wherein the control unit is adapted to: 
output a first control signal to the chirp generator such that the chirp generator starts generating the chirp (FIG. 9A depicts control signal 915); 
output a second control signal to the controllable variable gain amplifier (FIG. 9A depicts control signal 933) such that the controllable variable gain amplifier starts increasing an amplification in the controllable variable gain amplifier from a first amplification level, along a slope, to a second amplification level (Page 11, lines 10-16, “In one embodiment, amplifier 932 may be a variable gain amplifier (e.g., having approximately 30 dB of wideband gain in one embodiment) that may be rapidly adjusted in response to one or more control signals 933 (e.g., amplitude modulation (AM) signals in one embodiment) to define and control the rise and fall times of transmitted radar pulses (e.g., corresponding to the waveforms provided by waveform generator 910) to reduce range side lobes (e.g., associated with pulse compression techniques) and to limit the transmitted spectrum profile to comply with ITU spectrum emission standards, or other standards.”; therefore, rapidly adjusting the variable gain amplifier to control the rise and fall times of a transmitted radar pulse is tantamount to increasing/decreasing the amplification level, along a slope (slope = change over time), from a first amplification level to a second amplification level. The “rising and fall times of a transmitted radar pulse” here is tantamount to a rising edge and falling edge which denotes the “slope”); and 
(Page 11, lines 10-16, “In one embodiment, amplifier 932 may be a variable gain amplifier (e.g., having approximately 30 dB of wideband gain in one embodiment) that may be rapidly adjusted in response to one or more control signals 933 (e.g., amplitude modulation (AM) signals in one embodiment) to define and control the rise and fall times of transmitted radar pulses (e.g., corresponding to the waveforms provided by waveform generator 910) to reduce range side lobes (e.g., associated with pulse compression techniques) and to limit the transmitted spectrum profile to comply with ITU spectrum emission standards, or other standards.”).  

Regarding claim 2, STUART further discloses 
The radar transceiver according to claim 1, wherein the chirp generator (FIG. 9A depicts, “Waveform/chirp generator”, element 910) comprises a digitally controlled oscillator (Page 10, lines 9-13, “Waveform generator 910 includes a reference signal generator 912, a direct digital synthesizer (DDS) 914, a phase locked loop (PLL) circuit 916, an oscillator 918, a coupler 920, and an upconverter 922. Reference signal generator 912 (e.g., a crystal oscillator in one embodiment) generates a reference signal 913 (e.g., a 10MHz reference signal in one embodiment) that is provided to DDS 914 and PLL circuit 916.”). 

Regarding claim 3, STUART further discloses 
(FIG. 9A depicts variable gain amplifier, element 932) comprises a digitally controlled amplifier (Page 11, lines 16-18, “In one embodiment, the gain control provided by amplifier 932 may be augmented or replaced by an FPGA of waveform generator 910 controlling the output of DDS 914.”).  

Regarding claim 4, STUART further discloses 
The radar transceiver according to claim 1, 
wherein the chirp ends after a chirp duration (FIG. 11 depicts that a chirp ends after a chirp duration, where the transceiver is only listening), and 
wherein the control unit is further adapted to output the second control signal to the controllable variable gain amplifier such that the controllable variable gain amplifier starts decreasing the amplification in the controllable variable gain amplifier from the second amplification level, along a slope, to a third amplification level (Page 11, lines 10-16, “In one embodiment, amplifier 932 may be a variable gain amplifier (e.g., having approximately 30 dB of wideband gain in one embodiment) that may be rapidly adjusted in response to one or more control signals 933 (e.g., amplitude modulation (AM) signals in one embodiment) to define and control the rise and fall times of transmitted radar pulses (e.g., corresponding to the waveforms provided by waveform generator 910) to reduce range side lobes (e.g., associated with pulse compression techniques) and to limit the transmitted spectrum profile to comply with ITU spectrum emission standards, or other standards.”; therefore, rapidly adjusting the variable gain amplifier to control the rise and fall times of a transmitted radar pulse is tantamount to increasing/decreasing the amplification level, along a slope (slope = change over time). Additionally, the change of the amplification from increasing to decreasing is defined as the change from a second amplification level to a third amplification level. These changes are all controlled due to “response to one or more control signals”) such that an end of the chirp duration coincides with a time at which the amplification in the controllable variable gain amplifier reaches the third amplification level (FIG. 11 depicts chirp durations in timing diagram 1110. This diagram shows that the end of the chirp duration (the time when the transceiver is no longer transmitting and only listening) coincides with a time of when the amplification reaches a third amplification level, which in this situation would be a “0” amplification level.).  

Regarding claim 5, STUART further discloses 
The radar transceiver according to claim 4, wherein the control unit is further adapted to output the first control signal such that a time duration between a start of at least two consecutive chirps is greater than the chirp duration (FIG. 11 depicts that the time duration between the start of two consecutive chirps is greater than the chirp duration; and Page 10, lines 17-19, “In one embodiment, the frequency deviation and pulse length of baseband signal 919 may be varied with a range setting of radar unit 110 in response to control signal 915”).  

Regarding claim 6, STUART further discloses
The radar transceiver according to claim 5, 
(FIG. 9B depicts a Switch for elements 932, the variable gain amplifier as well as FIG. 13 which depicts the configuration of such switches; therefore, the first operating mode includes when the switch is turned on and the second operating mode is when the switch is turned off; Page 12, lines 18- 24, “In one embodiment, drain and gate bias current for each stage of amplifier 940 may be switched in response to control signals 947 and in sympathy with (e.g., in relation to or synchronous with to some extent) the waveforms provided by waveform generator 910 such that amplifier 940 is off (e.g., exhibits minimum gain and maximum isolation) when no waveforms for radar signals 105 are desired to be transmitted (e.g., to prevent carrier signal leakage from overloading receive components of radar unit 110 when no desired signal is present).”; therefore, when no signals are desired to be transmitted (second operating mode) the switch is configured to do so and would not allow signal passage from the variable gain amplifier onwards)), 
wherein a power consumption in the controllable variable gain amplifier is higher in the first operating mode than in the second operating mode (FIG. 9B depicts a Switch for elements 932, the variable gain amplifier; therefore, the first operating mode includes when the switch is turned on and the second operating mode is when the switch is turned off. Hence, when the switch is turned on (the first operating mode) the power consumption is higher than when the switch is turned off (second operating mode)), and 
wherein the control unit is further adapted to set the controllable variable gain amplifier in the first operating mode (FIG. 9B, control signal, 933 used to set control variable gain amplifier) before a start of the chirp duration and set the controllable variable gain amplifier in (Page 12, lines 18- 24, “In one embodiment, drain and gate bias current for each stage of amplifier 940 may be switched in response to control signals 947 and in sympathy with (e.g., in relation to or synchronous with to some extent) the waveforms provided by waveform generator 910 such that amplifier 940 is off (e.g., exhibits minimum gain and maximum isolation) when no waveforms for radar signals 105 are desired to be transmitted (e.g., to prevent carrier signal leakage from overloading receive components of radar unit 110 when no desired signal is present).”; therefore, when no signals are desired to be transmitted the switch is configured to control the drain and gate bias of the amplifier and Page 17, lines 18-20, “Following time period 1132, radar unit 110 enters time period 1134 (e.g., an interrupted FMCW detection period) during which radar unit 110 refrains from transmitting further radar signals 105 but continues to detect return signals 108 in response to previously transmitted low amplitude FMCW radar signals 105.”).  

Regarding claim 7, STUART further discloses
The radar transceiver according to claim 6, wherein the slope is linear (Page 10, lines 4-8, “As another example, FMCW signals (e.g., linear frequency varying signals also referred to as chirp signals) may be generated for short range target detection. Such FMCW signals may be implemented, for example, as rising, falling, or rising/falling frequency sweeps (e.g., upchirps, downchirps, or up/down chirps). Other types of pulses, FMCW signals, and other waveforms may be used in other embodiments.”).  

Regarding claim 12, the same analysis and cited section as corresponding system claim 1 is applied.  

Regarding claim 13, the same analysis and cited section as corresponding system claim 4 is applied.  

Regarding claim 14, the same analysis and cited section as corresponding system claim 5 is applied.  

Regarding claim 15, the same analysis and cited section as corresponding system claim 6 is applied.  

Regarding claim 16, the same analysis and cited section as corresponding system claim 7 is applied. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 10, 11 and 17 and is/are rejected under 35 U.S.C. 103 as being unpatentable over STUART (WO 2013147948 A2) in view of Masleid (US 20030011413 A1). 
Regarding claim 8, STUART discloses
The radar transceiver according to claim 7. However, STUART does not specifically disclose, wherein a time duration during which the amplification in the controllable variable gain amplifier increases from the first amplification level to the second amplification level is between 0% and 10% of the chirp duration.  
Masleid discloses, 
 wherein a time duration during which the amplification in the controllable variable gain amplifier increases from the first amplification level to the second amplification level is between 0% and 10% of the chirp duration (Paragraph 0044, “In one embodiment the pulse generators 545 and 555 generate pulses with a comparatively narrow pulse width, e.g., each initial rising or falling edge pulse has a width of about 10% of the clock period or less”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify STUART with Masleid to incorporate the feature of: wherein a time duration during which the amplification in the controllable variable gain amplifier increases from the first amplification level to the second amplification level is between 0% and 10% of the chirp duration. STUART is considered analogous art to the instant application as it discloses different techniques to configure the broadcasting and receiving of radar signals. STUART specifically discloses the use of a variable gain amplifier used to rapidly increase the rising and falling times of transmitted radar signals. It can be inferred from the term “rapid” that the amplification rising time is very short and therefore much shorter than the overall duration of the pulse width. However, STUART does not specifically disclose, wherein a time duration during which the amplification in the controllable variable gain amplifier increases from the first amplification level to the second amplification level is between 0% and 10% of the chirp duration. Masleid specifically discloses this feature. Masleid is also considered analogous art as it discloses systems and methods for distributing clock signal information for the rising and falling edge of signals that are being amplified. Masleid discloses the use of a rising edge pulse generator and a falling edge pulse generator to generate these rapid amplification times for the rising edge and falling edge of the pulses. Masleid specifically discloses that the rising time or the falling time has a width of about 10% of the clock period or less. As it is noted that the clock period is less than the duration of the pulse, the rising or falling time is obviously less than 10% of the pulse width. Therefore, it would have been obvious to someone in the art prior to the 

Regarding claim 9, STUART discloses
The radar transceiver according to claim 8. However, STUART does not specifically disclose, wherein a time duration during which the amplification in the controllable variable gain amplifier decreases from the second amplification level to the third amplification level is between 0% and 10% of the chirp duration.  
Masleid discloses, 
wherein a time duration during which the amplification in the controllable variable gain amplifier decreases from the second amplification level to the third amplification level is between 0% and 10% of the chirp duration (Paragraph 0044, “In one embodiment the pulse generators 545 and 555 generate pulses with a comparatively narrow pulse width, e.g., each initial rising or falling edge pulse has a width of about 10% of the clock period or less”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify STUART with Masleid to incorporate the feature of: wherein a time duration during which the amplification in the controllable variable gain amplifier decreases from the second amplification level to the third amplification level is between 0% and 10% of the chirp duration. STUART is considered analogous art to the instant application as it discloses different techniques to configure the broadcasting and receiving of radar signals. STUART specifically discloses the use of a variable gain amplifier used to rapidly increase the rising and 

Regarding claim 10, the combination of STUART and Masleid discloses, 
The radar transceiver according to claim 9. STUART further discloses,  
wherein the radar transceiver comprises receiver circuitry adapted to operate in a first operating mode and a second operating mode (Page 16, lines 16- 27, “Fig. 13 illustrates a further block diagram 1300 of radar unit 110 in accordance with an embodiment of the disclosure. In block diagram 1300, circulators 127/960/1060 have been replaced by single pole double throw (SPDT) switches 962/964 (e.g., transmit/receive switches) and a directional coupler 966. Switches 962/964 may be operated by actuators or other appropriate mechanisms as desired. In various embodiments, a configuration using switches 962/964 and directional coupler 966 may provide improved performance and/or reduced cost over circulator-based implementations and still be compatible with pulse compression and FMCW signaling techniques. Switches 962/964 and directional coupler 966 may be used in place of or in addition to circulators 127/960/1060 in various embodiments. Accordingly, any desired type of signal directing device (e.g., any combination of circulators 127/960/1060, switches 962/964, directional coupler 966, and/or other appropriate components) may be used as desired in particular implementations.”; therefore, the switches can be configured to allow the receiver circuitry to operate in a first operating mode (switch turned on) and a second operating mode (switch turned off)), 
wherein a power consumption in the receiver circuitry is higher in the first operating mode than in the second operating mode (Page 16, lines 16- 27, “Fig. 13 illustrates a further block diagram 1300 of radar unit 110 in accordance with an embodiment of the disclosure. In block diagram 1300, circulators 127/960/1060 have been replaced by single pole double throw (SPDT) switches 962/964 (e.g., transmit/receive switches) and a directional coupler 966. Switches 962/964 may be operated by actuators or other appropriate mechanisms as desired. In various embodiments, a configuration using switches 962/964 and directional coupler 966 may provide improved performance and/or reduced cost over circulator-based implementations and still be compatible with pulse compression and FMCW signaling techniques. Switches 962/964 and directional coupler 966 may be used in place of or in addition to circulators 127/960/1060 in various embodiments. Accordingly, any desired type of signal directing device (e.g., any combination of circulators 127/960/1060, switches 962/964, directional coupler 966, and/or other appropriate components) may be used as desired in particular implementations.”; therefore, the switches can be configured to allow the receiver circuitry to operate in a first operating mode (switch turned on) and a second operating mode (switch turned off) and therefore, when switch is on the power consumption is higher than when switch is turned off), and 
wherein the control unit is further adapted to set the receiver circuitry in the second operating mode after an end of the chirp duration (Page 12, lines 18- 24, “In one embodiment, drain and gate bias current for each stage of amplifier 940 may be switched in response to control signals 947 and in sympathy with (e.g., in relation to or synchronous with to some extent) the waveforms provided by waveform generator 910 such that amplifier 940 is off (e.g., exhibits minimum gain and maximum isolation) when no waveforms for radar signals 105 are desired to be transmitted (e.g., to prevent carrier signal leakage from overloading receive components of radar unit 110 when no desired signal is present).”; therefore, when no signals are desired to be transmitted (second operating mode) the switch is configured to do so).  

Regarding claim 11, the combination of STUART and Masleid discloses, 
The radar transceiver according to claim 10.  STUART further discloses, wherein the control unit is further adapted to: 
(FIG. 9A depicts a Radar Transceiver; Page 1, lines 12-14, “Radar systems are commonly used to detect targets (e.g., objects, geographic features, or other types of targets) in proximity to watercraft, aircraft, vehicles, or fixed locations. Conventional radar systems typically employ magnetrons to generate radar signals.”); and  
25adjust a time duration between a start of at least two consecutive chirps based on the received input signal (Page 11, lines 10-16, “In one embodiment, amplifier 932 may be a variable gain amplifier (e.g., having approximately 30 dB of wideband gain in one embodiment) that may be rapidly adjusted in response to one or more control signals 933 (e.g., amplitude modulation (AM) signals in one embodiment) to define and control the rise and fall times of transmitted radar pulses (e.g., corresponding to the waveforms provided by waveform generator 910) to reduce range side lobes (e.g., associated with pulse compression techniques) and to limit the transmitted spectrum profile to comply with ITU spectrum emission standards, or other standards.”; FIG. 11 also depicts the adjusting of time durations between a start of at least two consecutive chirps).  

Regarding claim 17, the same analysis and cited section as corresponding system claim 8 is applied.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648            
                                                                                                                                                                                            /VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648